DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  For example, USPN 4,418,116, USPN 6,139,954, and TW 1371508 are discussed in the disclosure but is not included on an IDS.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites the limitation “which has a shrinkage percentage of not greater than 30.0% when a plurality of said matrix fibers and a plurality of said heat-bondable fibers are thermal bonded at 145°C for 5 minutes.”  It is unclear if the claim intends for the nonwoven to be formed and subjected to the claimed process and exhibits the claimed property or is intended for the nonwoven to be capable of being subjected to the claimed process and capable of achieving the claimed property.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2013/0309932 to He.
Regarding claims 1-3, 5, and 15-17, He teaches a filament containing a first component (core portion comprising a polymeric material) formed from at least one high melting polyester and a second component (sheath portion) formed from at least one low melting polyester that is an aliphatic-aromatic copolyester (He, abstract).  He teaches the first and second component being arranged as sheath-core with the copolyester as the sheath (Id., para 0018, 0120), reading on the sheath portion made from a copolyester and surrounding the core portion.  He teaches the modified aliphatic aromatic copolyester having a melt flow index from about 5 to about 200 grams per 10 minutes at a temperature of 190°C (Id., para 0002).  He teaches examples having melt flow rates at 170°C of 230-571 (Id., Table 2).  The limitation “heat-bondable fiber” is a limitation with regards to the intended use of the fiber.  As the fiber has a thermoplastic copolyester sheath, the fiber is capable of being heat bondable. He teaches the melting point of the second component being from about 50°C to about 150°C (Id., para 0021).  He teaches the glass transition temperature of the copolyester being less than that of the high melting point polyester to improve flexibility and processability of the polymer, such as about 25°C or less (Id. para 0021), indicating that the melting point of the polyester is at least less than 125°C.  
He is silent with regards to the specific melt flow index determined according to ASTM D1238-2010 at 120°C (claim 1), such as not being smaller than 19.0 g/10 min at 140°C (claim 2), or not smaller than 10.0 g/ 10 min at 110°C (claim 3).  However, He already establishes the melt flow index being high, well above 11.5, at 170°C, specifically greater than 230, and the melting point being at least less than 125°C.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have expected the copolyester to have a melt flow index according to the claimed methodology overlapping with the claimed range, if not necessarily within, absent evidence to the contrary.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date to form the copolyester of He, wherein the melt flow index is high, such as within the claimed range, motivated by the desire of forming copolyester with melting points within the totality of the disclosed range and having a high melt flow index as taught by He as desirable and beneficial.
Regarding claim 5, He teaches the copolyester being formed from polyols that include ethylene glycol, diethylene glycol, 1,3-propanediol, 1,4-butanediol (Id., para 0024) as well as low molecular branching agents such as trimethylolpropane (neopentylglycol) (Id., para 0027).  He teaches the aromatic dicarboxylic used in the copolyester being  terephthalic acid (Id., para 0025).  He is silent with regards to the hot-air shrinkage not being greater than 6.8% under dry heat at 85°C for 15 minutes.  Regarding the claimed hot-air shrinkage, although the prior art is silent with regards to the hot-shrinkage of the fiber, the claimed property is deemed to flow naturally from the teachings of the He since He reference teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  He teaches a fiber formed of a high melting point polyester core with a high melt index copolyester formed from terephthalic acid and diols including ethylene glycol, diethylene glycol, and neopentylglycol, the same as the instant invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  	
Regarding claim 15, He teaches a nonwoven comprising the bicomponent fibers blended with other types of fibers (matrix fiber) including polyolefins, polyesters, and polyamide, wherein the low melting point modified copolyester melts and flows using a bonding temperature from about 50°C to 160°C (He, para 0071-0074), reading on at least one matrix fiber and at least one heat-bondable fiber being thermally bonded together.  
Regarding claim 16, He teaches the web having enhanced strength and toughness as well as may exhibit a relatively high “peak load” which indicates the maximum load to break, including at least 4000 gf/in (Id., para 0072).  Regarding the claimed breaking strength according to the claimed methodology, although the prior art does not explicitly disclose the breaking strength according to the claimed methodology, the claimed properties are deemed to flow naturally from the teachings of the He since the He teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  He teaches a nonwoven containing the sheath-core fiber containing a high melting point polyester core and copolyester sheath having a high melt flow index with additional fibers, including polyolefins, polyesters, and polyamide.  Additionally, He teaches a benefit of the web including high peak load, indicating high strength. Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date to form the nonwoven of He, wherein the breaking strength is maximized, such as within the claimed range, motivated by the desire of forming a nonwoven web having a high breaking strength taught by He as being desirable.
Regarding claim 17, as best understood by Examiner, the claim is directed towards the nonwoven be capable of achieving the claimed property.  While He is silent with regards to the nonwoven being capable of achieving a shrinkage percentage of not greater than 30.0% when a plurality of the matrix fibers and a plurality of the heat-bondable fibers are thermally bonded at 145°C for 5 minutes, it appears that the claimed properties flow naturally from the teachings of the prior art since He teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.

Claims 6-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over He, as applied to claims 1-3, 5, and 15-17 above, in view of US Pub. No. 2018/0265627 to Ohashi and CN 110662638 to Chung.
NOTE: The English machine translation is being used for prior art mapping.
Regarding claims 6—14 and 16-17, He does not the molar amounts of the diol components forming the polyester as claimed in claim 6.
However, Ohashi teaches a copolymerized polyester resin comprising, as constituting ingredients, a dicarboxylic acid containing terephthalic acid and a diol containing two or more kinds of diols, which can produce an adhesive resin having an excellent color tone and excellent durability (Ohashi, abstract, para 0019-0020).  Ohashi teaches the diol ingredient contains 80 molar % or more of a sum of at least two members selected from a group consisting of ethylene glycol (straight-chain alkanediol, claim 10), neopentyl glycol (dialkyl-substituted alkanediol, claim 12), 1,3-propylene glycol, 1,4-butanediol, 1,5-pentanediol, 1,6-heanediol and 1,4-cyclohexane dimethanol (Id., para 0030), encompassing the sum of ethylene glycol and neopentyl glycol being 80 molar % or more of the diol component.  Ohashi teaches the diol also can include diethylene glycol and triethylene glycol (ether diol having four to six carbons, claim 11) (Id., para 0045), which encompass the diol component be 20 molar % or less of the diethylene glycol and/or triethylene glycol.  Ohashi teaches the use of two or more kinds of diols promotes mixing of the dicarboxylic acid ingredient with the diol ingredient (Id., para 0053).  Additionally, Chung teaches a copolymer polyester resin comprising a diol component and a dicarboxylic acid component (Chung, p. 1).  Chung teaches the diol including ethylene glycol. Diethylene glycol, neopentyl glycol, and any combination thereof (Id. p. 1-2).  Chung teaches the dicarboxylic acid component being terephthalic acid (Id., p. 2).  Chung teaches the glycol component being 55 to 94 mol% of ethylene glycol (straight-chain alkanediol, claim 10) so that the thermal shrinkage of a film produced can be adjusted to a proper level and the blocking ratio in a subsequent regeneration step reduced (Id.).  Chung teaches the glycol component being 1 to 20 mol% of diethylene glycol (ether diol having four to six carbons, claim 11) and that in this range, the thermal shrinkage of a film produced can be adjusted to a proper level and the blocking ratio in a subsequent regeneration step reduced (Id.).  Chung teaches the glycol component being 5 to 35 mol% of neopentyl glycol (dialkyl-substituted alkanediol, claim 12) (Id.).  Chung teaches that if exceeding this range, the film may over expand in the second direction as compares to the first direction and teaches if less than the range, the amorphous region will not necessarily be large (Id.)., indicating that the neopentyl glycol is associated with the amorphous content of the copolyester.  Chung teaches the copolymerized polyester resin has excellent dimensional stability, low haze, and whitening phenomenon of the attenuating (Id., p. 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the fiber of He, wherein the low melting aliphatic-aromatic copolyester of He contains up to 20 mol% of diethylene glycol and/or triethylene glycol and a sum of is the ethylene glycol and neopentyl glycol is at least 80 mol% based on the total moles of the diol component as taught by Ohashi and the neopentyl glycol is 5 to 35 mol% as taught by Chung, motivated by the desire of using conventionally known polyester copolymer formed from terephthalic acid as the dicarboxylic acid and the diols include ethylene glycol, diethylene glycol and neopentyl glycol predictably suitable for use as an adhesive as well as by the desire to use an adhesive resin having excellent color tine and durability as well as excellent dimensional stability and ensure the amorphous region is not necessarily large and avoids over expansion.
While the reference does not specifically teach the claimed range of the diethylene glycol and/or triethylene glycol being 12 mol% to 22 mol% and the neopentyl glycol being from 13 mol% to 33 mol%, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the molar amounts of the diols, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art, as well as to amorphous properties and durability of the polymer. 
Regarding claim 7 and 8, the prior art combination teaches the neopentyl glycol being 5 to 35 %mol and influences the amorphous properties of the polyester and teaches the diethylene glycol being up to 20% mol.  At 20 mol% of diethylene glycol, the ratio of diethylene glycol (ether diol) to neopentyl glycol (dialkyl-substituted alkanediol) ranges from 4 to 0.57, thereby overlapping with the claimed range.  While the reference does not specifically teach the claimed range of greater than 0.6 (claim 7), specifically 0.6 to 1 (claim 8), the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the molar amounts of the diols, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art.
Regarding claim 9, the prior art combination does not teach the polyester requiring a monoalkyl-substituted alkanediol (He, all, Ohashi, all, Chung, all), reading on the composition being free of a monoalkyl-substituted alkanediol.
Regarding claims 13 and 14, the prior art combination is silent with regards to the specific glass transition temperature and softening point of the copolyester.  However, the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  The prior art combination teaches a nonwoven containing the sheath-core fibers having a sheath of a low melt copolyester substantially similar to the claimed polyester with a core of a high melting point polyester.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claim 16 and the claimed breaking strength according to the claimed methodology, although the prior art does not explicitly disclose the breaking strength according to the claimed methodology, the claimed properties are deemed to flow naturally from the teachings of the prior art combination since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  The prior art combination teaches a nonwoven containing the sheath-core fibers having a sheath of a low melt copolyester substantially similar to the claimed polyester with a core of a high melting point polyester.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date to form the nonwoven of He, wherein the breaking strength is maximized, such as within the claimed range, motivated by the desire of forming a nonwoven web having a high breaking strength as taught by He as desirable.
Regarding claim 17, as best understood by Examiner, the claim is directed towards the nonwoven be capable of achieving the claimed property.  While the prior art combination is silent with regards to the nonwoven being capable of achieving a shrinkage percentage of not greater than 30.0% when a plurality of the matrix fibers and a plurality of the heat-bondable fibers are thermally bonded at 145°C for 5 minutes, it appears that the claimed properties flow naturally from the teachings of the prior art since the prior art combination teaches a nonwoven formed of the claimed heat bonding fibers, taught as having good dimensional stability. Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.

Claims 1-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2003/0134115 to Goda in view of US Pub. No. 2018/0265627 to Ohashi and CN 110662638 to Chung.
NOTE: The English machine translation is being used for prior art mapping.
Regarding claims 1-13 and 15-17, Goda teaches polyester-based heat-bonding conjugate staple fibers (heat-bondable fiber) comprising a polyalkylene terephthalate having a melting point of not less than 220°C as a fiber-forming component (core portion) and an amorphous polyester (claim 4) having a glass transition point of 50 to 100°C and as a heat-bonding component (sheath portion) (Goda, abstract). Goda teaches the heat-bonding component occupies all parts of the surface of the fibers and being a sheath-core type (Id., para 0016), reading on the amorphous polyester sheath portion surrounding the core portion of the fiber-forming component.  Goda teaches the amorphous polyester includes copolymer, reading on the amorphous polyester being a copolyester, comprising terephthalic acid and diols such as ethylene glycol and diethylene glycol (Id., para 0014).  Goda teaches a glass transition point of the polyester being less than 50°C is not preferable because the fibers are easily cohered to each other (Id., para 0013).  Goda teaches when the glass transition point exceeds 100°C, the thermal bonding property is deteriorated at low temperature of 120 to 150°C (Id.).  Goda teaches polyester-based heat-bonding conjugate staple fibers (heat-bondable fiber) having good dimensional stability and is hardly deformed even when used under a high temperature atmosphere (Id., abstract).
Goda is silent with regards to melt flow index of the amorphous polyester according to ASTM D1238-2010 at 120°C (claim 1), at 140°C (claim 2), and at 110°C (claim 3), as well as the molar amounts of the diol components forming the polyester (claim 6).
However, Ohashi teaches a copolymerized polyester resin comprising, as constituting ingredients, a dicarboxylic acid containing terephthalic acid and a diol containing two or more kinds of diols, which can produce an adhesive resin having an excellent color tone and excellent durability (Ohashi, abstract, para 0019-0020).  Ohashi teaches the diol ingredient contains 80 molar % or more of a sum of at least two members selected from a group consisting of ethylene glycol (straight-chain alkanediol, claim 10), neopentyl glycol (dialkyl-substituted alkanediol, claim 12), 1,3-propylene glycol, 1,4-butanediol, 1,5-pentanediol, 1,6-heanediol and 1,4-cyclohexane dimethanol (Id., para 0030), encompassing the sum of ethylene glycol and neopentyl glycol being 80 molar % or more of the diol component.  Ohashi teaches the diol also can include diethylene glycol and triethylene glycol (ether diol having four to six carbons, claim 11) (Id., para 0045), which encompass the diol component be 20 molar % or less of the diethylene glycol and/or triethylene glycol.  Ohashi teaches the use of two or more kinds of diols promotes mixing of the dicarboxylic acid ingredient with the diol ingredient (Id., para 0053).  Additionally, Chung teaches a copolymer polyester resin comprising a diol component and a dicarboxylic acid component (Chung, p. 1).  Chung teaches the diol including ethylene glycol. Diethylene glycol, neopentyl glycol, and any combination thereof (Id. p. 1-2).  Chung teaches the dicarboxylic acid component being terephthalic acid (Id., p. 2).  Chung teaches the glycol component being 55 to 94 mol% of ethylene glycol (straight-chain alkanediol, claim 10) so that the thermal shrinkage of a film produced can be adjusted to a proper level and the blocking ratio in a subsequent regeneration step reduced (Id.).  Chung teaches the glycol component being 1 to 20 mol% of diethylene glycol (ether diol having four to six carbons, claim 11) and that in this range, the thermal shrinkage of a film produced can be adjusted to a proper level and the blocking ratio in a subsequent regeneration step reduced (Id.).  Chung teaches the glycol component being 5 to 35 mol% of neopentyl glycol (dialkyl-substituted alkanediol, claim 12) (Id.).  Chung teaches that if exceeding this range, the film may over expand in the second direction as compares to the first direction and teaches if less than the range, the amorphous region will not necessarily be large (Id.)., indicating that the neopentyl glycol is associated with the amorphous content of the copolyester.  Chung teaches the copolymerized polyester resin has excellent dimensional stability, low haze, and whitening phenomenon of the attenuating (Id., p. 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the fiber of Goda, wherein the amorphous polyester of Goda contains up to 20 mol% of diethylene glycol and/or triethylene glycol and a sum of is the ethylene glycol and neopentyl glycol is at least 80 mol% based on the total moles of the diol component as taught by Ohashi and the neopentyl glycol is 5 to 35 mol% as taught by Chung, motivated by the desire of using conventionally known polyester copolymer formed from terephthalic acid as the dicarboxylic acid and the diols include ethylene glycol, diethylene glycol and neopentyl glycol predictably suitable for use as an adhesive as well as by the desire to use an adhesive resin having excellent color tine and durability as well as excellent dimensional stability and ensure the amorphous region is not necessarily large and avoids over expansion.
While the reference does not specifically teach the claimed range of the diethylene glycol and/or triethylene glycol being 12 mol% to 22 mol% and the neopentyl glycol being from 13 mol% to 33 mol%, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the molar amounts of the diols, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art, as well as to amorphous properties and durability of the polymer. 
Regarding claim 7 and 8, the prior art combination teaches the neopentyl glycol being 5 to 35 %mol and influences the amorphous properties of the polyester and teaches the diethylene glycol being up to 20% mol.  At 20 mol% of diethylene glycol, the ratio of diethylene glycol (ether diol) to neopentyl glycol (dialkyl-substituted alkanediol) ranges from 4 to 0.57, thereby overlapping with the claimed range.  While the reference does not specifically teach the claimed range of greater than 0.6 (claim 7), specifically 0.6 to 1 (claim 8), the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the molar amounts of the diols, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art.
Regarding claim 9, the prior art combination does not teach the polyester requiring a monoalkyl-substituted alkanediol (Goda, all, Ohashi, all, Chung, all), reading on the composition being free of a monoalkyl-substituted alkanediol.
Regarding claim 13, the prior art combination teaches the amorphous polyester having a glass transition point of 50 to 100°C (Goda, abstract).  The prior art combination teaches a glass transition point of the polyester being less than 50°C is not preferable because the fibers are easily cohered to each other (Id., para 0013).  The prior art combination teaches when the glass transition point exceeds 100°C, the thermal bonding property is deteriorated at low temperature of 120 to 150°C (Id.).  While the reference does not specifically teach the claimed range of 59.0°C to 64.0°C, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the molar amounts of the diols, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art.
Regarding claim 15, the prior art combination teaches a nonwoven fabric comprising the polyester-based heat-bonding conjugate fiber blended with other fibers or other heat-bonding conjugate fibers (Goda, para 0035), reading on the fiber being thermally bonded together.  As the heat-bonding conjugate fibers are made from a polymer material, specifically polyester, that also correspond to at least one matrix fiber.
Regarding claim 16 and the claimed breaking strength according to the claimed methodology, although the prior art does not explicitly disclose the breaking strength according to the claimed methodology, the claimed properties are deemed to flow naturally from the teachings of the He since the He teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  The prior art combination teaches a nonwoven containing the heat-bonding fibers having a sheath of an amorphous polyester substantially similar to the claimed polyester with a core of a high melting point polyester.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date to form the nonwoven of He, wherein the breaking strength is maximized, such as within the claimed range, motivated by the desire of forming a nonwoven web having a high breaking strength.
Regarding claim 17, the prior art combination teaches the fibers having good dimensional stability and is hardly deformed even when used under a high temperature atmosphere (Goda, abstract).  As best understood by Examiner, the claim is directed towards the nonwoven be capable of achieving the claimed property.  While the prior art combination is silent with regards to the nonwoven being capable of achieving a shrinkage percentage of not greater than 30.0% when a plurality of the matrix fibers and a plurality of the heat-bondable fibers are thermally bonded at 145°C for 5 minutes, it appears that the claimed properties flow naturally from the teachings of the prior art since the prior art combination teaches a nonwoven formed of the claimed heat bonding fibers, taught as having good dimensional stability. Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Goda in view of Ohashi and Chung, as applied to claimed 1-13 and 15-17 above, further in view of US Pub. No. 2004/0234757 to Goda (“Goda ‘757” herewithin).
Regarding claim 14, the prior art combination teaches the fiber being used in fiber structure formed at relative low temperature (Goda, para 0060).  The prior art combination is silent with regards to the softening point of the amorphous polyester.
However, Goda ‘757 teaches a synthetic fiber that is a core-sheath type composite fiber having a polyethylene terephthalate core portion and copolymerized poly(alkylene terephthalate resin sheath having a melting or softening point of from 50 to 200°C (Goda ‘757, abstract, para 0052, 0106).  Goda ‘757 teaches that when the melting point or softening point is less than 50°C, then the binder fibers are bonded together due to fretting heat and when over 200°C, the low-melting fiber segment shows an excessively high melting point as a binder (Id., para 0106).  One of ordinary skill in the art would appreciate that an amorphous polymer would not have a melting point.  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the amorphous polyester fiber of the prior art combination, wherein the softening point between 50 and 200°C as taught by Goda ‘757, motivated by the desire to have a softening point predictably suitable for use in heat bonding fibers that avoid fibers bonding together due to fretting heat and does not require excessively high bonding temperatures, taught by Goda as being relatively low temperature.  While the reference does not specifically teach the claimed range of 105.0 to 116.0°C, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the molar amounts of the diols, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art as well as based upon the desire bonding temperature to be used to form the nonwoven web.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2018/198845/ US Pub. No. 2021/0108027 to Minami teaches a polyester resin formed from terephthalic acid as a main component of a dicarboxylic acid component and contains ethylene glycol as a main component of a diol component and contains from 18 to 32% by mol neopentyl glycol and from 8 to 16% by mol of diethylene glycol when a total amount of the whole diol component in total polyester resin component is taken as 100% by mol resulting in a polyester exhibiting a decrease in natural shrinkage after aging, even stored for a long period of time in a storehouse.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556. The examiner can normally be reached 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A GILLETT/               Examiner, Art Unit 1789